UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ROBERT W. JOHNSON,
                            Plaintiff,
                                                                        19-CV-9336 (CM)
                     -against-
                                                                    ORDER OF DISMISSAL
GOVERNOR ANDREW CUOMO, et al.,
                            Defendants.


COLLEEN McMAHON, Chief United States District Judge:

        Plaintiff, appearing pro se, brings this action under 28 U.S.C. § 1331, asserting claims

arising out of the denial of an insurance claim. By order dated November 12, 2019, the Court

granted Plaintiff’s request to proceed without prepayment of fees, that is, in forma pauperis. For

the reasons set forth in this order, the Court dismisses this action.

                                     STANDARD OF REVIEW

        The Court must dismiss an in forma pauperis complaint, or any portion of the complaint,

that is frivolous or malicious, fails to state a claim on which relief may be granted, or seeks

monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B);

see Livingston v. Adirondack Beverage Co., 141 F.3d 434, 437 (2d Cir. 1998). The Court must

also dismiss a complaint when the Court lacks subject matter jurisdiction. See Fed. R. Civ. P.

12(h)(3). While the law mandates dismissal on any of these grounds, the court is obliged to

construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret

them to raise the “strongest [claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470

F.3d 471, 474 (2d Cir. 2006) (internal quotation marks and citations omitted) (emphasis in

original). But the “special solicitude” in pro se cases, id. at 475 (citation omitted), has its limits –

to state a claim, pro se pleadings still must comply with Rule 8 of the Federal Rules of Civil
Procedure, which requires a complaint to make a short and plain statement showing that the

pleader is entitled to relief.

        The Supreme Court has held that under Rule 8, a complaint must include enough facts to

state a claim for relief “that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007). A claim is facially plausible if the plaintiff pleads enough factual detail to allow the

court to draw the inference that the defendant is liable for the alleged misconduct. In reviewing

the complaint, the court must accept all well-pleaded factual allegations as true. Ashcroft v.

Iqbal, 556 U.S. 662, 678-79 (2009). But it does not have to accept as true “[t]hreadbare recitals

of the elements of a cause of action,” which are essentially just legal conclusions. Twombly, 550

U.S. at 555. After separating legal conclusions from well-pleaded factual allegations, the court

must determine whether those facts make it plausible – not merely possible – that the pleader is

entitled to relief. Id.

                                         BACKGROUND

        Plaintiff brings this action against Governor Andrew Cuomo; Superintendent Linda A.

Lacewell; the New York State Department of Financial Services; Victoria Fire & Casualty

Company; Nationwide; Clivell Wilson; Financial Services Examiner 1; New York State

Consumer Assistance Unit; WWW.DFS.NY.GOV; Victoria Fire & Casualty DBA Titan; Mary

Fries: Nationwide Rep.; Barb Dabrishus; Policy #10205601/Private Passenger Coverage; Claim

# 658029-GE; NAIC # 42889; OCCA Case # 3349086; DOI File # CSB-2019-01314699;

Nationwide: PO Box 26005, Daphne, Alabama 36526; Office of Customer Advocacy; State of

Ohio; State of New York; Buffalo Police Department; Officer Poblocki; C District Police

Station; New York State Department of Motor Vehicles; New York State Insurance; and Ohio

Insurance. Plaintiff’s claims arise out of the denial of an insurance claim.




                                                  2
       The following facts are taken from the complaint. On September 24, 2019, Plaintiff

received a notice from the New York State Department of Financial Services (DFS) concerning

his consumer complaint against Victoria Fire & Casualty Company (Victoria Fire) for the denial

of his insurance claim. Plaintiff viewed the notice as an indication that his “civil rights were not

guaranteed.” (ECF No. 2, 3.) He asserts that Defendants have discriminated against him by

denying him his “insurance rights, civil rights, [and] U.S. constitutional & human rights.” (Id.)

Plaintiff seeks injunctive relief and monetary damages.

       Plaintiff attaches the following to his complaint: the consumer complaint he filed with

DFS; Nationwide’s response to his consumer complaint; and DFS’s decision on his consumer

complaint. (See ECF No. 2, 5-11.) These documents reveal that that on January 28, 2017,

Plaintiff was in a car accident. In March 2019, he submitted an insurance claim to Victoria Fire,

which was denied on July 23, 2019. Instead of appealing the denial, Plaintiff filed a consumer

complaint with DFS, asserting that he was “denied insurance services due to medical doctor false

testimony of matters.” (Id. at 9.) After receiving Nationwide’s response, DFS issued a decision

informing Plaintiff that “this Department is limited to verifying that an insurer based its denial of

No-Fault benefits upon an Independent Medical Examiner’s (IME) Report. Questions involving

the IME’s professional and medical opinion are not under our jurisdiction.” (Id. at 5.)

                                          DISCUSSION

       Since the January 28, 2017 car accident in Buffalo, New York, Plaintiff has filed

numerous cases here and in other federal district courts concerning the denial of insurance and

other matters arising from the car accident. See Johnson v. Wolff, ECF 1:19-CV-7337, 5

(S.D.N.Y. Nov. 5, 2019) (listing cases). Many of the cases were dismissed as frivolous or

meritless, and Plaintiff was warned that further vexatious or frivolous litigation in this Court

would result in an order under 28 U.S.C. § 1651, barring him from filing new actions IFP unless


                                                  3
he received prior permission to file. See id. at 8-9. But Plaintiff continued to file actions against

any person or entity remotely involved in his attempts to obtain relief, including judges presiding

over his cases, court officials, federal and state agencies and officials, and various insurance

companies and their employees. On November 5, 2019, Judge Gregory Woods of this Court

directed Plaintiff to show cause, within thirty days, why he should not be barred from filing any

further actions in this Court IFP without first obtaining permission to file his complaint. See id. at

9. This action was filed after Plaintiff was warned but before he was directed to show cause.

       The crux of this action ‒ DFS’s decision on Victoria Fire’s denial of Plaintiff’s insurance

claim ‒ is distinct from Plaintiff’s other cases and, he has not previously litigated the issue. But

the complaint is a continuation of Plaintiff’s pattern of frivolous and vexatious litigation. When

Plaintiff’s claim for no-fault insurance to Victoria Fire was denied, rather than appealing the

decision to the insurance company, he instead chose to file a consumer complaint with DFS,

asserting that his insurance claim was denied because of a doctor’s false testimony. After DFS

informed him that it did not have jurisdiction to resolve issues arising from the doctor’s

testimony, Plaintiff filed this action against what appears to be individuals and entities associated

with various issues arising from the 2017 car accident.

       Because Plaintiff brings this action asserting civil rights and constitutional violations, the

complaint is construed as being brought under 42 U.S.C. § 1983. Section 1983 provides redress

for a deprivation of federally protected rights by persons acting under color of state law. 42

U.S.C. § 1983; Flagg Bros., Inc. v. Brooks, 436 U.S. 149, 155-57 (1978). To state a claim under

§ 1983, a plaintiff must allege both that: (1) a right secured by the Constitution or laws of the

United States was violated, and (2) the right was violated by a person acting under the color of

state law, or a “state actor.” West v. Atkins, 487 U.S. 42, 48-49 (1988).




                                                  4
       A claim for relief under § 1983 must allege facts showing that each defendant acted

under the color of a state “statute, ordinance, regulation, custom or usage.” 42 U.S.C. § 1983.

Private parties are therefore not generally liable under the statute. Sykes v. Bank of America, 723

F.3d 399, 406 (2d Cir. 2013) (citing Brentwood Acad. v. Tenn. Secondary Sch. Athletic Ass’n,

531 U.S. 288, 295 (2001)); see also Ciambriello v. Cnty. of Nassau, 292 F.3d 307, 323 (2d Cir.

2002) (“[T]he United States Constitution regulates only the Government, not private parties.”).

Plaintiff fails to allege any facts suggesting that any of the private parties he names should be

held liable under § 1983. Plaintiff’s constitutional and statutory claims against all of the private

defendants named must therefore be dismissed.

       In addition, to the extent Plaintiff brings discrimination, due process, and other civil

rights claims against government actors, his assertions do not rise to the level of a federal

constitutional or statutory violation and must be dismissed. He fails to allege any fact suggesting

that government actors deprived him of any federally protected right. Plaintiff’s appears to

believe that because his insurance claim was denied it amounts to a constitutional or federal law

violation. But he alleges no facts indicating that anyone discriminated against him for an

impermissible reason such as his race, nationality, or that he was not provided an “opportunity to

be heard at a meaningful time and in a meaningful manner,” as required by due process.

Mathews v. Eldridge, 424 U.S. 319, 335 (1976). As it is clear that no one discriminated against

Plaintiff and DFS afforded him an opportunity to present his claims and objections, Plaintiff fails

to state a claim for relief. Mindful of our duty to construe pro se actions liberally, the Court has

analyzed Plaintiff’s complaint and find no deprivation of a federally secured right. The complaint

is therefore dismissed as it “lacks an arguable basis either in law or in fact.” Neitzke v. Williams,

490 U.S. 319, 325 (1989); see 28 U.S.C. § 1915(e)(2)(B)(ii).




                                                  5
                                         CONCLUSION

       The Clerk of Court is directed to assign this matter to my docket, mail a copy of this

order to Plaintiff, and note service on the docket. Plaintiff’s complaint, filed in forma pauperis

under 28 U.S.C. § 1915(a)(1), is dismissed pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii).

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

 Dated:    November 26, 2019
           New York, New York

                                                           COLLEEN McMAHON
                                                       Chief United States District Judge




                                                 6
